Citation Nr: 0002137	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  93-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to June 1948.  
The veteran reportedly served in the Army Reserves from 1951 
to 1978, including on active duty for training, and inactive 
duty training.

This appeal initially arose from an April 1993 rating 
decision of the Nashville, Tennessee, Regional Office (RO) 
that denied service connection for bilateral hearing loss and 
diabetes.  In a decision dated in August 1995, the Board of 
Veterans' Appeals (Board) denied service connection for the 
claimed disabilities. The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), which affirmed the 
Board's denial of service connection insofar as the claims 
are predicated on the veteran's period of active duty service 
from May 1945 to June 1948, and the applicable presumptive 
period thereafter.  The Court vacated the Board's August 1995 
decision to the extent that it denied service connection for 
the claimed disabilities based on the veteran's subsequent 
periods of active duty for training, and to the extent it 
failed to address the issue of entitlement to service 
connection for tinnitus.  The Court remanded the case to the 
Board for further adjudication.  [citation redacted].

The Board remanded the veteran's claims for further 
development in September 1997.  By rating action in July 1999 
the RO granted the veteran's claim for service connection for 
diabetes mellitus.  Additionally, the July 1999 RO decision 
denied entitlement to service connection for tinnitus.  
Notice of the determinations was issued on July 22, 1999.  No 
appeal has been taken from either determination to date.  As 
such, the Board's jurisdiction is limited to the issue as 
outlined on the title page of this decision.



REMAND

In its decision, dated October 15, 1996, (entered into 
judgment on November 6, 1996), the Court held (on page 9) 
that the appellant's claim for service connection for hearing 
loss, as it related to incurrence or aggravation during 
active duty for training, was well grounded.  It is also 
noted that when the claim is well grounded, VA has a duty to 
assist the veteran "in developing facts pertinent to the 
claim."  38 U.S.C.A. § 5107 (West 1991).

The Board remanded the veteran's claim for service connection 
for bilateral hearing loss in September 1997 in order that 
the veteran could be examined by a VA ear specialist.  The 
Board directed that the VA ear specialist examine all of the 
veteran's medical records and express an opinion as to 
whether or not the veteran's current bilateral hearing loss 
had its onset, or increased in severity, during active duty 
for training, or due to injury during inactive duty training.  
The veteran underwent VA audiological examinations in 
February and July 1998.  He was afforded a VA examination by 
an ear specialist in March 1998.  None of the examiners 
expressed an opinion as to whether it was as likely as not 
that there was any relationship between the veteran's current 
hearing loss and his Army Reserve duty.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as "the head of the Department."  38 U.S.C.A. 
§ 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998)  

The RO has obtained record of the dates of the veteran's 
periods of active duty for training subsequent to January 
1957.  However, record of the veteran's periods of active 
duty for training prior to January 1957, as well as 
identification of the specific dates of all periods of any 
inactive duty training, are still not of record.

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should make another attempt to 
obtain a record of the dates the veteran 
served on active duty for training prior 
to January 1957.  The RO should also make 
another attempt to obtain records of the 
dates of the veteran's periods of 
inactive duty for training between 1951 
and 1978.

2.  The RO should submit the veteran's 
claims file to a VA ear specialist.  The 
VA ear specialist should be reqested to 
examine all of the veteran's medical 
records.  The VA specialist should be 
requested to provide an opinion as to 
whether it is as likely as not that the 
veteran's current bilateral hearing loss 
could have had its onset or increased in 
disability during active duty for 
training, or due to injury during 
inactive duty for training.  The bases 
for all opinions provided should be 
outlined in detail.  Any additional 
clinical examination of the veteran 
deemed warranted should be scheduled by 
the RO.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested opinion is in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals






